Fourth Court of Appeals
                               San Antonio, Texas
                                    November 9, 2022

                                   No. 04-22-00636-CR

                      EX PARTE Stephen Wayne RICHARDSON

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CR-10629
                  Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on November 9, 2022.


                                             _____________________________
                                             Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court